Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 9/6/2022.
Claim(s) 1-20 is/are pending. Claim(s) 1, 11, 15, 19 is/are amended.	
Response to Arguments
Applicant’s arguments, see pg. 12-14, filed 9/6/2022, with respect to the prior art rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ozog et al. (US 2020/0292322 A1) in combination with McGill et al. (US 2021/0125431 A1).
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog et al. (US 2020/0292322 A1), hereafter referred to as Ozog, in view of McGill et al. (US 2021/0125431 A1), hereafter referred to as McGill.
Regarding claim 1, Ozog teaches a method of operating a vehicle, comprising:
receiving, at a processor of the vehicle, sensor data from at least one vehicle-mounted sensor as the vehicle travels within a vehicle transportation network (“FIG. 1 also depicts a road 108 that is part of the network of roads in a geographic area. The vehicle 110 is shown as traveling on the road 108”, para. 0022, “mobile device 104 is capable of accessing sensors on vehicle 110 to collect data about the roadway and its surroundings”, para. 0020, “mobile device 104 includes a mobile telephone, a laptop, a smart phone, a tablet PC, cellphones, wireless phones, pagers, electronic organizers, PDAs, devices integrated into the vehicle 110”, para. 0019, “301”, Fig. 3); 
determining, using the sensor data, that a traffic flow control device for the intersection is detected (“Upon collection of environmental data from the sensors, the object identifier 203 identifies objects within the environmental data…The objects may further be separated into various classes, such as signage (e.g., speed limits, stop signs, yields, etc.)”, para. 0025, “303”, Fig. 3); 
determining a detection confidence of a detected type of the traffic flow control device (“object identifier 203, may provide information…to the confidence manager 205 to determine a confidence level of the identification/classification for the identified objects in the environmental data”, para. 0026, “305”, Fig. 3); 
determining the detected type of the traffic flow control device has less than a defined level of detection confidence (“query generator 207 may, based on the confidence level in identified objects near the user, generate one or more questions to present to the user 106. The question(s) may relate to one or more of the identified objects based on the confidence level for each object not meeting the confidence threshold”, para. 0027, “305”, Fig. 3); 
determining, using the processor, an existing type of the traffic flow control device, wherein the detected type of the traffic flow control device is a candidate type for determining the existing type of the traffic flow control device (“In step 305, the environmental object manager 101 may then determine a level of confidence in the identification of the object based on object identification methods and knowledge of the sensor capabilities from which the environmental data was collected. The environmental object manager 101 then apply a confidence value filter, such as a confidence threshold to the identified objects and each of their confidence values to determine which identified objects need further details to be provided or requested from users”, para. 0034, see also para. 0027 citation above); 
tagging, within at least one control system for the vehicle (para. 0003, “server 100 is one or more servers that provide map and navigation services to users 106 of mobile devices 104”, para. 0017), the traffic flow control device with a label including a location of the traffic flow control device and the at least one of the existing type or the existing state of the traffic flow control device (“In step 311, based on the answers, the environmental object manager 101 updates the environment data for each of the identified objects addressed by the answers in the environmental objects database 103”, para. 0035, wherein the “environment data” comprises “locations of objects, see para. 0024: “data collector 201 may then retrieve the environmental information from the sensors of the vehicle 110…the sensors may provide…locations of objects in the environmental information through various means”, para. 0024); and 
operating the vehicle within the vehicle transportation network using the at least one control system that incorporates the label for the traffic flow control device (“In step 313, the updated information regarding the identified objects is presented to users of the map service 100”, para. 0035, “autonomous vehicle and users are able to receive detailed map information from various mapping systems. Although receipt of map information is common, the additions and updates to map information often occur long after a user has been travelling and/or is limited”, para. 0004, see also para. 0007-0008).
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Regarding the limitations,
determining, when the detected type has multiple possible states, a detection confidence of a detected state of the traffic flow control device; 
and when the detected type of the traffic flow control device has multiple possible states, the detected state of the traffic flow control device is a candidate state for determining the existing state of the traffic flow control device, 
if the condition for performing a contingent step is not satisfied (“when the detected type has multiple possible states”/“when the detected type of the traffic flow control device has multiple possible states”), the performance recited by the step need not be carried out in order for the claimed method to be performed (“determining…a detection confidence of a detected state of the traffic flow control device”/“the detected state of the traffic flow control device is a candidate state for determining the existing state of the traffic flow control device”).
Further, Ozog does not explicitly teach:
receiving sensor data as the vehicle approaches an intersection; nor 
wherein the defined level of detection confidence varies based on dynamic objects approaching or within the intersection. 
However, McGill teaches dynamic and variable learning by determining and using most-trustworthy inputs, comprising:
receiving sensor data as a vehicle approaches an intersection (“ego vehicle 100 determines one or more ambient conditions using the ambient condition sensor(s) 64 and or ambient condition information received wirelessly from a remote device”, para. 0088); and
a defined level of detection confidence varies based on dynamic objects approaching or within the intersection (“the processor(s) 18 of the ego vehicle 100 may determine whether the ego vehicle is on a highway, in a crowded area, in a tunnel, at an intersection, or making a lane change based on the sensor values and other information…ego vehicle 100 could determine any combination of these or other ambient conditions”, para. 0088, “ego vehicle 100 determines a trustworthiness of the obtained sensor values of the active sensor(s) 24, the passive sensor(s) 26, the vehicle kinematic sensor(s) 28 and/or the database(s) 20 based on the determined ambient conditions…For example, if the ego vehicle 100 is in a crowded or dense area, sensor values obtained from RADAR sensor(s) 30 may be relatively untrustworthy—e.g., because the RADAR sensor(s) 30 may be occluded and/or the sensor values may include an intolerable amount of noise. On the other hand, under such conditions, sensor values obtained from LIDAR sensor(s) 32 mounted on a roof rack of the ego vehicle 100 may be relatively trustworthy”, para. 0089). 
Both Ozog and McGill teach determining a detection confidence of a detected object (para. 0026 of Ozog and para. 0089 of McGill). Further, both Ozog and McGill teach receiving sensor data within a vehicle transportation network (para. 0020 of Ozog and para. 0081 of McGill). McGill further teaches receiving sensor data at an intersection within the vehicle transportation network and varying the confidence based on dynamic objects within the intersection (para. 0088). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog with the teachings of McGill such that “sensors on vehicle 110” (para. 0020) of Ozog collect data about an “intersection” (para. 0088), as taught by McGill and such that the “confidence level” (para. 0026) of Ozog varies based on “ambient condition” (para. 0088-0089), as taught by McGill. The motivation for doing so would be such that “As the ambient conditions change, the ego vehicle 100 may update the trustworthiness of the sensor values from the ambient condition sensor(s) 64, and may thus update the confidence in the output accuracy of a given subsystem” (para. 0087), as taught by McGill. 

Regarding claim 2, Ozog further teaches wherein the at least one of the detected type or the detected state is determined with less than the defined level of detection confidence when the traffic flow control device is not within an existing map available to the vehicle (“query generator 207 may generate questions from online map data that needs further verification”, para. 0029, see also para. 0005). 

Regarding claim 4, Ozog further teaches wherein determining, using the processor, the at least one of the existing type or the existing state of the traffic flow control device comprises: 
presenting to a passenger of the vehicle, by at least one of a visual or an audio interface of the vehicle, at least one candidate type for determining the existing type that includes the detected type, at least one candidate state for determining the existing state that includes the detected state, or both the at least one candidate type and the at least one candidate state (“query generator 207 may, based on the confidence level in identified objects near the user, generate one or more questions to present to the user 106… query generator 207 may present the user with an image of the environment in question”, para. 0027, “query generator 209 may present the user with a natural language processed question asking about a particular identified object”, para. 0028, “307”, Fig. 3); and 
receiving, from the passenger, feedback indicating which of the at least one candidate type is the existing type, which of the at least one candidate state is the existing state, or both which of the at least one candidate type is the existing type and which of the at least one candidate state is the existing state (“asking the driver to draw lane markers and point out the road boundaries as well”, para. 0027, “the user 106 may only need to select between answers “Yes” and “No””, para. 0028, “309”, Fig. 3).

Regarding claim 9, Ozog further teaches wherein the intersection is within an existing remote map that is available to the vehicle provided by a remote vehicle support system (“FIG. 1 shows a schematic diagram of a map information management system according to one exemplary embodiment. In FIG. 1, a server 100, providing a map service”, para. 0016, “mobile device 104 represents one or more mobile devices connected to the server 100 via the network 102 to upload the data inputs and/or update and present map information to the user 106 of the mobile device 104”, para. 0017), the method comprising: 
transmitting, to the remote vehicle support system, the label for the traffic flow control device when at least one of the type or the location of the traffic flow control device is different from that of a traffic flow control device associated with the intersection within the remote map (“update map information for objects in the map information when the object's identity is unsure. The system presents users with generated questions which clarify the object identity and are presented safely for the user to answer. This map information is then provided to map service based on a confidence value in the identified object”, para. 0057).

Regarding claim 10, Ozog further teaches wherein the intersection is within a local map of the vehicle, and the method comprises updating the local map with the traffic flow control device using the label (“FIG. 1 shows a schematic diagram of a map information management system according to one exemplary embodiment. In FIG. 1, a server 100, providing a map service”, para. 0016, “update map information for objects in the map information when the object's identity is unsure. The system presents users with generated questions which clarify the object identity and are presented safely for the user to answer. This map information is then provided to map service based on a confidence value in the identified object”, para. 0057).
Ozog does not explicitly teach wherein the local map is stored within a memory of the vehicle, but instead teaches “autonomous vehicle and users are able to receive detailed map information from various mapping systems” (para. 0004).
However, McGill further teaches a local map stored within a memory of the vehicle (“host vehicle 100 can access map data from a navigation unit 54 of the host vehicle 100”, para. 0072).
Thus, it would have been obvious to further modify the invention of Ozog with these teachings of McGill such that the “vehicle 110” (Fig. 1) of Ozog comprises a memory to store map information, as taught by McGill (para. 0072). The motivation for doing so would be to allow the vehicle of Ozog to store the map for later use to travel autonomously, as taught by McGill (para. 0027 and 0072) and desired by Ozog (para. 0004). 

Claim(s) 3, 5-6, 8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog et al. (US 2020/0292322 A1) in view of McGill et al. (US 2021/0125431 A1) further in view of Hochman et al. (US 2022/0076037 A1), hereafter referred to as Hochman. 
Regarding claim 3, Ozog in view of McGill do not explicitly teach: 
identifying the type of the intersection as a mapped intersection within an existing map available to the vehicle; 
determining that the detected type of the traffic flow control device does not match a known traffic flow control device for the mapped intersection, and wherein determining the existing type comprises confirming that one of the detected type or the known traffic flow control device is the existing type.
However, Hochman teaches traffic light navigation based on worst time to red estimation, comprising:
identifying a type of an intersection as a mapped intersection within an existing map available to a vehicle (“an autonomous vehicle may also use stored information, such as information that provides a model of the vehicle's environment when navigating”, para. 0099, “FIG. 36A shows a system 3600 that includes server 1230, traffic lights 3630A-3630C, and a vehicle 3601…Vehicle 3601 may be traveling along a lane 3611A of a roadway 3660 that contains an intersection 3635. Vehicle 3601 may detect a traffic light (e.g., traffic light 3630A) and determine a location of traffic light 3630A…FIG. 36A illustrates a set of roads that may be defined as a roadmap 3650 as indicated in FIG. 36A. Roadmap 3650 may include all the lanes/pathways, roadways, driveways, bicycle lanes, pedestrian lanes, sidewalks, etc. in proximity to vehicle 3601 (e.g., a region about vehicle 3601 with a radial distance of ten feet to few miles)”, para. 0480); 
determining that a detected type of a traffic flow control device does not match a known traffic flow control device for the mapped intersection (“road features (e.g., landmarks along a road segment) may be stored as small data objects that may represent a road feature in relatively few bytes, while at the same time providing sufficient information for recognizing and using such a feature for navigation. In one example, a road sign may be identified as a recognized landmark on which navigation of a vehicle may be based”, para. 0216, “when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model”, para. 0283), and wherein determining an existing type comprises confirming that one of the detected type or the known traffic flow control device is the existing type (“trigger an update to the model”, para. 0283).
All of the components are known in Ozog in view of McGill and in Hochman. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog in view of McGill with the teachings of Hochman such that the identified “objects” (para. 0025, Ozog) of Ozog in view of McGill are updated within a map of the “vehicle 110” (Fig. 1, para. 0004, Ozog) “when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark” (para. 0283), as taught by Hochman. The motivation for doing so would be to “continuously or periodically update the model when receiving new data”, as taught by Hochman (para. 0283).

Regarding claim 5, Ozog in view of McGill do not explicitly teach wherein the at least one of the candidate type of the traffic flow control device or the at least one of the candidate state of the traffic flow control device is based on the type of the intersection, and the type of the intersection includes a geometry of the intersection.
However, Hochman teaches traffic light navigation based on worst time to red estimation, comprising:
wherein at least one of a candidate type of a traffic flow control device or the at least one of a candidate state of the traffic flow control device is based on a type of an intersection, and the type of the intersection includes a geometry of the intersection (“processor may be configured to generate the first detection result (and/or the second detection result) including identifications of traffic lights 3630A and 3630B, and their states, based on the analysis of the first image (and/or the second image)…map information may include information that specifies a spatial relationship between the first traffic light and the second traffic light. For example, the map information may include the positions of the first and second traffic lights (e.g., GPS coordinates, a position of a traffic light relative to the other traffic light, positions relative to a boundary of an intersection associated with the traffic lights)”, para. 0589, see also para. 0580).
Ozog in view of McGill teach determining at least one candidate type of a traffic flow control device (para. 0027, 0034) and Hochman teaches determining at least one candidate type and at least one candidate state of a traffic flow control device (para. 0006-0007). Hochman further teaches where a candidate type has multiple possible states, determining the at least one candidate state using multiple possible states or the detected state (para. 0577-0578). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ozog in view of McGill with the teachings of Hochman such that where the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill have multiple possible states, the identifying a “state of the traffic light” (para. 0577) based on “positions relative to a boundary of an intersection associated with the traffic lights)” (para. 0589), as taught by Hochman. The motivation for doing so would be to “take other information into account when determining a confirmed state of a traffic light” (para. 0589), as taught by Hochman. 

Regarding claim 6, Ozog in view of McGill do not explicitly teach:
identifying the type of the intersection as a mapped intersection within an existing map available to the vehicle ; and 
determining a second candidate type for determining the existing type of the traffic flow control device using a geometry of the intersection.
However, Hochman teaches traffic light navigation based on worst time to red estimation, comprising:
identifying a type of an intersection as a mapped intersection within an existing map available to a vehicle (“an autonomous vehicle may also use stored information, such as information that provides a model of the vehicle's environment when navigating”, para. 0099, “FIG. 36A shows a system 3600 that includes server 1230, traffic lights 3630A-3630C, and a vehicle 3601…Vehicle 3601 may be traveling along a lane 3611A of a roadway 3660 that contains an intersection 3635. Vehicle 3601 may detect a traffic light (e.g., traffic light 3630A) and determine a location of traffic light 3630A…FIG. 36A illustrates a set of roads that may be defined as a roadmap 3650 as indicated in FIG. 36A. Roadmap 3650 may include all the lanes/pathways, roadways, driveways, bicycle lanes, pedestrian lanes, sidewalks, etc. in proximity to vehicle 3601 (e.g., a region about vehicle 3601 with a radial distance of ten feet to few miles)”, para. 0480); and 
determining a second candidate type for determining the existing type of the traffic flow control device using a geometry of the intersection (“At step 562, processing unit 110 may analyze the geometry of a junction”, para. 0187, “As vehicle 200 approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. For instance, the number of traffic lights estimated to appear at the junction as compared with the number actually appearing at the junction may impact the confidence level”, para. 0188).
All of the components are known in Ozog in view of McGill and in Hochman. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog in view of McGill with the teachings of Hochman such that as the “vehicle 110” (Fig. 1, Ozog) of Ozog in view of McGill “approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights” (para. 0188), as taught by Hochman. The motivation for doing so would be because “the number of traffic lights estimated to appear at the junction as compared with the number actually appearing at the junction may impact the confidence level”, as taught by Hochman (para. 0188).

Regarding claim 8, Ozog further teaches wherein: 
receiving the sensor data comprises: 
first sensor data from an image sensor of the vehicle (“camera”, “sensors may include lidar, radar, intertial measurement units (IMUs), and camera units”, para. 0020); and 
second sensor data from a distance sensor of the vehicle (“lidar” or “radar”, “sensors may include lidar, radar, intertial measurement units (IMUs), and camera units”, para. 0020); 
detecting objects within the intersection using first sensor data (para. 0036); 
detecting objects within the intersection using the second sensor data (para. 0036); but
Ozog in view of McGill do not explicitly teach:
comparing the objects detected using the first sensor data to the objects detected using the second sensor data; 
classifying at least one of the objects detected using the first sensor data or at least one of the objects detected using the second sensor data; 
determining that the traffic flow control device is undetected when no object of the objects detected using the first sensor data is classified as a traffic flow control device type, no object of the objects detected using the second sensor data is classified as a traffic flow control device type,  or both no object of the objects detected using the first sensor data and no object of the objects detected using the second sensor data are classified as a traffic flow control device type; and 
determining that the traffic flow control device is detected by the sensor data when characteristics of an object of the objects detected using the first sensor data match characteristics of an object of the objects detected using the second sensor data, and when at least one of the object of the objects detected using the first sensor data or the object of the objects detected using the second sensor data is classified as a traffic flow control device type.
However, Hochman teaches traffic light navigation based on worst time to red estimation, comprising:
comparing the objects detected using the first sensor data to the objects detected using the second sensor data (“system 100 may use two image capture devices (e.g., image capture devices 122 and 124) in providing navigation assistance for vehicle 200 and use a third image capture device (e.g., image capture device 126) to provide redundancy and validate the analysis of data received from the other two image capture devices…in some embodiments, redundancy and validation of received data may be supplemented based on information received from one more sensors (e.g., radar, lidar, acoustic sensors, information received from one or more transceivers outside of a vehicle, etc.).”, para. 0165); 
classifying at least one of the objects detected using the first sensor data or at least one of the objects detected using the second sensor data (“navigation system may be configured to analyze the one or more first images to generate a first detection result, which may include an identification of a traffic light and a state of the traffic light”, para. 0558); 
determining that the traffic flow control device is undetected when no object of the objects detected using the first sensor data is classified as a traffic flow control device type, no object of the objects detected using the second sensor data is classified as a traffic flow control device type,  or both no object of the objects detected using the first sensor data and no object of the objects detected using the second sensor data are classified as a traffic flow control device type (“unlikely to correspond to traffic lights”, para. 0578, see also para. 0186); and 
determining that the traffic flow control device is detected by the sensor data when characteristics of an object of the objects detected using the first sensor data match characteristics of an object of the objects detected using the second sensor data (para. 0164-0165), and when at least one of the object of the objects detected using the first sensor data or the object of the objects detected using the second sensor data is classified as a traffic flow control device type (“the processor determine first candidate objects appearing at locations in the image likely to contain a traffic light and filter the first candidate objects to obtain second candidate objects by excluding those objects unlikely to correspond to a traffic light. The filtering may be done based on various properties associated with traffic lights, such as shape, dimensions, texture, position”, para. 0578, see also para. 0186).
Both Ozog in view of McGill teach and Hochman teach detecting objects using first sensor data and second sensor data (see para. 0036 of Ozog and para. 0165 of Hochman). Thus, it would have been obvious to one of ordinary skill in the art to modify the invention of Ozog in view of McGill with the teachings of Hochman such that the first sensor data from the “image capture devices” (para. 0165, Ozog) and the second sensor data from the “radar, lidar” (para. 0165, Ozog) of Ozog in view of McGill is compared and used for classification as taught by Hochman (para. 0165, 0558, 0578). The motivation for doing so would be to provide “redundancy and validate the analysis of data” (para. 0165), as taught by Hochman. 

Regarding claim 11, Ozog teaches an apparatus for operating a vehicle, comprising: 
a processor (“mobile device 104 includes a mobile telephone, a laptop, a smart phone, a tablet PC, cellphones, wireless phones, pagers, electronic organizers, PDAs, devices integrated into the vehicle 110”, para. 0019) configured to: 
receive sensor data from at least one vehicle-mounted sensor as the vehicle travels within a vehicle transportation network (“FIG. 1 also depicts a road 108 that is part of the network of roads in a geographic area. The vehicle 110 is shown as traveling on the road 108”, para. 0022, “mobile device 104 is capable of accessing sensors on vehicle 110 to collect data about the roadway and its surroundings”, para. 0020, “301”, Fig. 3); 
determine, using the sensor data, whether a traffic flow control device for the intersection is detected (“Upon collection of environmental data from the sensors, the object identifier 203 identifies objects within the environmental data…The objects may further be separated into various classes, such as signage (e.g., speed limits, stop signs, yields, etc.)”, para. 0025, “303”, Fig. 3); 
determine, when the traffic flow control device is detected, at least one of a detection confidence of a detected type of the traffic flow device or a detection confidence of a detected state of the traffic flow control device (“object identifier 203, may provide information…to the confidence manager 205 to determine a confidence level of the identification/classification for the identified objects in the environmental data”, para. 0026, “305”, Fig. 3); 
determine, when the traffic flow control device is detected, whether at least one of the detected type or the detected state of the traffic flow control device is determined with less than a defined level of detection confidence (“query generator 207 may, based on the confidence level in identified objects near the user, generate one or more questions to present to the user 106. The question(s) may relate to one or more of the identified objects based on the confidence level for each object not meeting the confidence threshold”, para. 0027, “305”, Fig. 3); 
determine, using the type of the intersection, at least one of an existing type of the traffic flow control device from at least one candidate type or an existing state of the traffic flow control device from at least one candidate state (“In step 305, the environmental object manager 101 may then determine a level of confidence in the identification of the object based on object identification methods and knowledge of the sensor capabilities from which the environmental data was collected. The environmental object manager 101 then apply a confidence value filter, such as a confidence threshold to the identified objects and each of their confidence values to determine which identified objects need further details to be provided or requested from users”, para. 0034, see also para. 0027 citation above), wherein to determine the at least one of the existing type of the traffic flow control device from the at least one candidate type or the existing state of the traffic flow control device from the at least one candidate state comprises to: 
where the traffic flow control device is undetected, determine the at least one candidate type using the type of the intersection (“The query generator 207 may also determine how best to present a question to the user 106, e.g., when both lane markings and road boundaries are unclear based on their confidence levels, the query generator 207 may present the user with an image of the environment in question asking the driver to draw lane markers and point out the road boundaries as well. The image may be directly from the collected environmental data, or a generated representation of all of the known objects (objects meeting the confidence threshold) in the environment with the unknown objects marked with a “?””, para. 0027); and
where the at least one of the detected type or the detected state of the traffic flow control device is determined with less than the defined level of detection confidence (“the confidence level for each object not meeting the confidence threshold…”, para. 0027, see also para. 0035), determine the at least one candidate type using the type of the intersection and the detected type (“query generator 209 may present the user with a natural language processed question asking about a particular identified object, e.g., the mobile device 104 displays a question asking “were there three lanes?” Thus, the user 106 may only need to select between answers “Yes” and “No””, para. 0028, see also para. 0035); and 
tag, within at least one control system for the vehicle (para. 0003, “server 100 is one or more servers that provide map and navigation services to users 106 of mobile devices 104”, para. 0017), the traffic flow control device with a label including a location of the traffic flow control device and the at least one of the existing type or the existing state of the traffic flow control device (“In step 311, based on the answers, the environmental object manager 101 updates the environment data for each of the identified objects addressed by the answers in the environmental objects database 103”, para. 0035, wherein the “environment data” comprises “locations of objects, see para. 0024: “data collector 201 may then retrieve the environmental information from the sensors of the vehicle 110…the sensors may provide…locations of objects in the environmental information through various means”, para. 0024), wherein the vehicle is configured to operate within the vehicle transportation network using the at least one control system that incorporates the label for the traffic flow control device (“In step 313, the updated information regarding the identified objects is presented to users of the map service 100”, para. 0035, “autonomous vehicle and users are able to receive detailed map information from various mapping systems. Although receipt of map information is common, the additions and updates to map information often occur long after a user has been travelling and/or is limited”, para. 0004, see also para. 0007-0008).
Ozog does not explicitly teach:
receiving sensor data as the vehicle approaches an intersection; nor 
wherein the defined level of detection confidence varies based on at least one of a type of the intersection or dynamic objects approaching or within the intersection.
However, McGill teaches dynamic and variable learning by determining and using most-trustworthy inputs, comprising:
receiving sensor data as a vehicle approaches an intersection (“ego vehicle 100 determines one or more ambient conditions using the ambient condition sensor(s) 64 and or ambient condition information received wirelessly from a remote device”, para. 0088);
a defined level of detection confidence varies based on dynamic objects approaching or within a intersection (“ego vehicle 100 determines one or more ambient conditions…the processor(s) 18 of the ego vehicle 100 may determine whether the ego vehicle is on a highway, in a crowded area, in a tunnel, at an intersection, or making a lane change based on the sensor values and other information…ego vehicle 100 could determine any combination of these or other ambient conditions”, para. 0088, “ego vehicle 100 determines a trustworthiness of the obtained sensor values of the active sensor(s) 24, the passive sensor(s) 26, the vehicle kinematic sensor(s) 28 and/or the database(s) 20 based on the determined ambient conditions…For example, if the ego vehicle 100 is in a crowded or dense area, sensor values obtained from RADAR sensor(s) 30 may be relatively untrustworthy—e.g., because the RADAR sensor(s) 30 may be occluded and/or the sensor values may include an intolerable amount of noise. On the other hand, under such conditions, sensor values obtained from LIDAR sensor(s) 32 mounted on a roof rack of the ego vehicle 100 may be relatively trustworthy”, para. 0089). 
Both Ozog and McGill teach determining a detection confidence of a detected object (para. 0026 of Ozog and para. 0089 of McGill). Further, both Ozog and McGill teach receiving sensor data within a vehicle transportation network (para. 0020 of Ozog and para. 0081 of McGill). McGill further teaches receiving sensor data at an intersection within the vehicle transportation network and varying the confidence based on dynamic objects within the intersection (para. 0088). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog with the teachings of McGill such that “sensors on vehicle 110” (para. 0020) of Ozog collect data about an “intersection” (para. 0088), as taught by McGill and such that the “confidence level” (para. 0026) of Ozog varies based on “ambient condition” (para. 0088-0089), as taught by McGill. The motivation for doing so would be such that “As the ambient conditions change, the ego vehicle 100 may update the trustworthiness of the sensor values from the ambient condition sensor(s) 64, and may thus update the confidence in the output accuracy of a given subsystem” (para. 0087), as taught by McGill.
Further, Ozog in view of McGill do not explicitly teach: 
where a candidate type has multiple possible states, determine the at least one candidate state using the multiple possible states; and
where a candidate type has multiple possible states, determine the at least one candidate state to include the detected state.
However, Hochman teaches traffic light navigation based on worst time to red estimation, comprising:
a processor (“processor”, para. 0217) configured to:
where a candidate type has multiple possible states, determine at least one candidate state using multiple possible states (“the processor may identify one or more traffic lights (and a state thereof) from the first image (and/or the second image) based on one or more techniques for identifying a traffic light (and a state thereof)…the processor may compare (second) candidate objects with images of various traffic lights (e.g., images of traffic lights having a green light, red light, yellow light, traffic light fixtures, etc.) stored in a memory of the navigation system to determine one or more traffic lights (and a state thereof).”, para. 0578); and
where a candidate type has multiple possible states, determine the at least one candidate state to include the detected state (“At step 4403, the first image may be analyzed to generate a first detection result. In some embodiments, the first detection result may include an identification of a traffic light and a state of the traffic light”, para. 0577, “the processor may identify one or more traffic lights (and a state thereof) from the first image (and/or the second image) based on one or more techniques for identifying a traffic light (and a state thereof)…the processor may compare (second) candidate objects with images of various traffic lights (e.g., images of traffic lights having a green light, red light, yellow light, traffic light fixtures, etc.) stored in a memory of the navigation system to determine one or more traffic lights (and a state thereof)”, para. 0578).
Ozog in view of McGill teach a processor configured to determine at least one candidate type of a traffic flow control device (para. 0027, 0034) and Hochman teaches a processor configured to determine at least one candidate type and at least one candidate state of a traffic flow control device (para. 0006-0007). Hochman further teaches where a candidate type has multiple possible states, determining the at least one candidate state using multiple possible states or the detected state (para. 0577-0578). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ozog in view of McGill and Hochman such that the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill have multiple possible states, further determining at least one candidate state of the object, as taught by Hochman (para. 0577-0578). The motivation for doing so would be to “determine a planned navigational action for the vehicle based on the determined state of the traffic light” (para. 0010), as taught by Hochman. 

Regarding claim 19, Ozog teaches a vehicle, comprising: 
at least one vehicle-mounted sensor (“sensors on vehicle 110”, para. 0020, see also “vehicle 110 sensors (e.g., camera or lidar)”, para. 0036); 
at least one control system (“Autonomous and semi-autonomous vehicles are mounted with a large number of autonomous sensors such as cameras, radars/lidars, global positioning systems, etc. to observe the surrounding environment of a vehicle and determine information necessary for travel associated with the environment”, para. 0003); and 
a processor (“mobile device 104 includes a mobile telephone, a laptop, a smart phone, a tablet PC, cellphones, wireless phones, pagers, electronic organizers, PDAs, devices integrated into the vehicle 110”, para. 0019) configured to: 
receive sensor data from the at least one vehicle-mounted sensor as the vehicle travels within a vehicle transportation network (“FIG. 1 also depicts a road 108 that is part of the network of roads in a geographic area. The vehicle 110 is shown as traveling on the road 108”, para. 0022, “mobile device 104 is capable of accessing sensors on vehicle 110 to collect data about the roadway and its surroundings”, para. 0020, “301”, Fig. 3); 
determine, using the sensor data, at least one of a detected type or a detected state of a traffic flow control device for the intersection (“Upon collection of environmental data from the sensors, the object identifier 203 identifies objects within the environmental data…The objects may further be separated into various classes, such as signage (e.g., speed limits, stop signs, yields, etc.)”, para. 0025, “303”, Fig. 3); 
determine at least one of a detection confidence of the detected type of the traffic flow control device or a detection confidence of the detected state of the traffic flow control device (“object identifier 203, may provide information…to the confidence manager 205 to determine a confidence level of the identification/classification for the identified objects in the environmental data”, para. 0026, “305”, Fig. 3); 
determine at least one of the detected type or the detected state of the traffic flow control device has less than a defined level of detection confidence (“query generator 207 may, based on the confidence level in identified objects near the user, generate one or more questions to present to the user 106. The question(s) may relate to one or more of the identified objects based on the confidence level for each object not meeting the confidence threshold”, para. 0027, “305”, Fig. 3); 
determine at least one of an existing type of the traffic flow control device or an existing state of the traffic flow control device, wherein the detected type of the traffic flow control device is a candidate type for determining the existing type of the traffic flow control device (“In step 305, the environmental object manager 101 may then determine a level of confidence in the identification of the object based on object identification methods and knowledge of the sensor capabilities from which the environmental data was collected. The environmental object manager 101 then apply a confidence value filter, such as a confidence threshold to the identified objects and each of their confidence values to determine which identified objects need further details to be provided or requested from users”, para. 0034, see also para. 0027 citation above); and 
tag, within the at least one control system, the traffic flow control device with a label including a location of the traffic flow control device and the at least one of the existing type or the existing state of the traffic flow control device (“In step 311, based on the answers, the environmental object manager 101 updates the environment data for each of the identified objects addressed by the answers in the environmental objects database 103”, para. 0035, wherein the “environment data” comprises “locations of objects, see para. 0024: “data collector 201 may then retrieve the environmental information from the sensors of the vehicle 110…the sensors may provide…locations of objects in the environmental information through various means”, para. 0024); and 
wherein the vehicle is configured to operate the vehicle within the vehicle transportation network using the at least one control system that incorporates the label for the traffic flow control device (“In step 313, the updated information regarding the identified objects is presented to users of the map service 100”, para. 0035, “autonomous vehicle and users are able to receive detailed map information from various mapping systems. Although receipt of map information is common, the additions and updates to map information often occur long after a user has been travelling and/or is limited”, para. 0004, see also para. 0007-0008).
Further, Ozog does not explicitly teach:
Receiving sensor data as the vehicle approaches an intersection;
wherein the defined level of detection confidence varies based on dynamic objects approaching or within the intersection. 
However, McGill teaches dynamic and variable learning by determining and using most-trustworthy inputs, comprising:
receiving sensor data as a vehicle approaches an intersection (“ego vehicle 100 determines one or more ambient conditions using the ambient condition sensor(s) 64 and or ambient condition information received wirelessly from a remote device”, para. 0088);
a defined level of detection confidence varies based on dynamic objects approaching or within a intersection (“ego vehicle 100 determines one or more ambient conditions…the processor(s) 18 of the ego vehicle 100 may determine whether the ego vehicle is on a highway, in a crowded area, in a tunnel, at an intersection, or making a lane change based on the sensor values and other information…ego vehicle 100 could determine any combination of these or other ambient conditions”, para. 0088, “ego vehicle 100 determines a trustworthiness of the obtained sensor values of the active sensor(s) 24, the passive sensor(s) 26, the vehicle kinematic sensor(s) 28 and/or the database(s) 20 based on the determined ambient conditions…For example, if the ego vehicle 100 is in a crowded or dense area, sensor values obtained from RADAR sensor(s) 30 may be relatively untrustworthy—e.g., because the RADAR sensor(s) 30 may be occluded and/or the sensor values may include an intolerable amount of noise. On the other hand, under such conditions, sensor values obtained from LIDAR sensor(s) 32 mounted on a roof rack of the ego vehicle 100 may be relatively trustworthy”, para. 0089). 
Both Ozog and McGill teach determining a detection confidence of a detected object (para. 0026 of Ozog and para. 0089 of McGill). Further, both Ozog and McGill teach receiving sensor data within a vehicle transportation network (para. 0020 of Ozog and para. 0081 of McGill). McGill further teaches receiving sensor data at an intersection within the vehicle transportation network and varying the confidence based on dynamic objects within the intersection (para. 0088). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog with the teachings of McGill such that “sensors on vehicle 110” (para. 0020) of Ozog collect data about an “intersection” (para. 0088), as taught by McGill and such that the “confidence level” (para. 0026) of Ozog varies based on “ambient condition” (para. 0088-0089), as taught by McGill. The motivation for doing so would be such that “As the ambient conditions change, the ego vehicle 100 may update the trustworthiness of the sensor values from the ambient condition sensor(s) 64, and may thus update the confidence in the output accuracy of a given subsystem” (para. 0087), as taught by McGill.
Further, Ozog in view of McGill do not explicitly teach: 
when the detected type of the traffic flow control device has multiple possible states, the detected state of the traffic flow control device is a candidate state for determining the existing state of the traffic flow control device.
However, Hochman teaches traffic light navigation based on worst time to red estimation, comprising:
when a detected type of a traffic flow control device has multiple possible states, the detected state of the traffic flow control device is a candidate state for determining an existing state of the traffic flow control device (“At step 4403, the first image may be analyzed to generate a first detection result. In some embodiments, the first detection result may include an identification of a traffic light and a state of the traffic light”, para. 0577, “the processor may identify one or more traffic lights (and a state thereof) from the first image (and/or the second image) based on one or more techniques for identifying a traffic light (and a state thereof)…the processor may compare (second) candidate objects with images of various traffic lights (e.g., images of traffic lights having a green light, red light, yellow light, traffic light fixtures, etc.) stored in a memory of the navigation system to determine one or more traffic lights (and a state thereof)”, para. 0578).
Ozog in view of McGill teach determining at least one candidate type of a traffic flow control device (para. 0027, 0034) and Hochman teaches determining at least one candidate type and at least one candidate state of a traffic flow control device (para. 0006-0007). Hochman further teaches where a candidate type has multiple possible states, determining the at least one candidate state using multiple possible states or the detected state (para. 0577-0578). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ozog in view of McGill and Hochman such that the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill have multiple possible states, further determining at least one candidate state of the object, as taught by Hochman (para. 0577-0578). The motivation for doing so would be to “determine a planned navigational action for the vehicle based on the determined state of the traffic light” (para. 0010), as taught by Hochman. 

Regarding claim 12, Ozog further teaches wherein to determine the at least one of the existing type or the existing state of the traffic flow control device comprises to: 
present to a passenger of the vehicle, by at least one of a visual or an audio interface of the vehicle, the at least one candidate type of the traffic flow control device, the at least one candidate state of the traffic flow control device, or both the at least one candidate type and the at least one candidate state of the traffic flow control device (“query generator 207 may, based on the confidence level in identified objects near the user, generate one or more questions to present to the user 106… query generator 207 may present the user with an image of the environment in question”, para. 0027, “query generator 209 may present the user with a natural language processed question asking about a particular identified object”, para. 0028, “307”, Fig. 3); and 
receive, from the passenger, feedback indicating the existing type of the traffic flow control device, the existing state of the traffic flow control device, or both the existing type of the traffic flow control device and the existing state of the traffic flow control device (“asking the driver to draw lane markers and point out the road boundaries as well”, para. 0027, “the user 106 may only need to select between answers “Yes” and “No””, para. 0028, “309”, Fig. 3).

Regarding claim 13, Hochman further teaches wherein the processor is configured to: 
determine that the intersection is unmapped within an existing map available to the vehicle (“the server may identify model changes, such as constructions, detours, new signs, removal of signs, etc., based on data received from the vehicles. The server may continuously or periodically or instantaneously update the model upon receiving new data from the vehicles”, para. 0287), and wherein to determine the at least one candidate type using the type of the intersection comprises to: 
determine a traffic flow control device type as a candidate based on a geometry of the intersection (“processor may be configured to generate the first detection result (and/or the second detection result) including identifications of traffic lights 3630A and 3630B, and their states, based on the analysis of the first image (and/or the second image)…map information may include information that specifies a spatial relationship between the first traffic light and the second traffic light. For example, the map information may include the positions of the first and second traffic lights (e.g., GPS coordinates, a position of a traffic light relative to the other traffic light, positions relative to a boundary of an intersection associated with the traffic lights)”, para. 0589, see also para. 0580).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ozog in view of McGill with the teachings of Hochman by identifying “model changes, such as constructions, detours, new signs, removal of signs, etc., based on data received from the vehicles” (para. 0287), as taught by Hochman. The motivation for doing so would be to allow the vehicle of Ozog in view of McGill to travel using an updated map, i.e., considering changes to the environment, as taught by Hochman (para. 0287) and desired by Ozog (para. 0005). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ozog in view of McGill with the teachings of Hochman such that where the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill are identified based on “positions relative to a boundary of an intersection associated with the traffic lights)” (para. 0589), as taught by Hochman. The motivation for doing so would be to “take other information into account when determining a confirmed state of a traffic light” (para. 0589), as taught by Hochman. 

Regarding claim 14, Hochman further teaches wherein the processor is configured to: 
determine that the intersection is unmapped within an existing map available to the vehicle (“the server may identify model changes, such as constructions, detours, new signs, removal of signs, etc., based on data received from the vehicles. The server may continuously or periodically or instantaneously update the model upon receiving new data from the vehicles”, para. 0287), and wherein to determine the at least one candidate state using the multiple possible states comprises to: 
determine the at least one candidate state to include a traffic flow control device state of the multiple possible states based on a geometry of the intersection and based on a state of at least one object within the intersection (“processor may be configured to generate the first detection result (and/or the second detection result) including identifications of traffic lights 3630A and 3630B, and their states, based on the analysis of the first image (and/or the second image)…map information may include information that specifies a spatial relationship between the first traffic light and the second traffic light. For example, the map information may include the positions of the first and second traffic lights (e.g., GPS coordinates, a position of a traffic light relative to the other traffic light, positions relative to a boundary of an intersection associated with the traffic lights)”, para. 0589, see also para. 0580).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ozog in view of McGill with the teachings of Hochman by identifying “model changes, such as constructions, detours, new signs, removal of signs, etc., based on data received from the vehicles” (para. 0287) as taught by Hochman. The motivation for doing so would be to allow the vehicle of Ozog in view of McGill to travel using an updated map, i.e., considering changes to the environment, as taught by Hochman (para. 0287) and desired by Ozog (para. 0005). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ozog in view of McGill with the teachings of Hochman such that where the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill have multiple possible states, the identifying a “state of the traffic light” (para. 0577) based on “a spatial relationship between the first traffic light and the second traffic light” (para. 0589), as taught by Hochman. The motivation for doing so would be to “take other information into account when determining a confirmed state of a traffic light” (para. 0589), as taught by Hochman. 

Regarding claim 15, Hochman further teaches wherein the processor is further configured to:
determine that an intersection is mapped within an existing map available to the vehicle (“an autonomous vehicle may also use stored information, such as information that provides a model of the vehicle's environment when navigating”, para. 0099, “At step 562, processing unit 110 may analyze the geometry of a junction. The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road, and (iii) descriptions of the junction extracted from map data (such as data from map database 160)”, para. 0187); and wherein: 
to determine at least one candidate type of the traffic flow control device as a traffic flow control device type of the intersection within the existing map and the detected type when the detected type of the traffic flow control device is inconsistent with the traffic flow control device type of the intersection within the existing map (“server may continuously or periodically update the model when receiving new data from the vehicles. For example, the server may process the new data to evaluate whether the data includes information that should trigger an updated, or creation of new data on the server”, para. 0282, “For example, when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model”, para. 0283); and
to determine at least one candidate type of the traffic flow control device as the traffic flow control device type of the intersection within the existing map and a traffic flow control device type based on a geometry of the intersection when the traffic flow control device is not detected (“FIG. 5D is a flowchart showing an exemplary process 500D for detecting traffic lights in a set of images, consistent with disclosed embodiments”, para. 0186, “By performing steps 560, 562, and 564, processing unit 110 may identify traffic lights appearing within the set of captured images and analyze junction geometry information. Based on the identification and the analysis, processing unit 110 may cause one or more navigational responses in vehicle 200, as described in connection with FIG. 5A, above”, para. 0188). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ozog in view of McGill with the teachings of Hochman such that where the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill are identified based on “new data” (para. 0283) or based on “positions relative to a boundary of an intersection associated with the traffic lights)” (para. 0589), as taught by Hochman. The motivation for doing so would be to “trigger an update” (para. 0283) or “take other information into account when determining a confirmed state of a traffic light” (para. 0589), respectively, as taught by Hochman. 

Regarding claim 16, Hochman further teaches wherein the processor is configured to: 
determine that an intersection is mapped within an existing map available to the vehicle (“an autonomous vehicle may also use stored information, such as information that provides a model of the vehicle's environment when navigating”, para. 0099, “At step 562, processing unit 110 may analyze the geometry of a junction. The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road, and (iii) descriptions of the junction extracted from map data (such as data from map database 160)”, para. 0187), and 
wherein to determine the at least one candidate state using the multiple possible states comprises to: 
determine the at least one candidate state of the traffic flow control device as a traffic flow control device state of the candidate type based on at least one of a geometry of the intersection and a state of at least one object within the intersection (“processor may be configured to generate the first detection result (and/or the second detection result) including identifications of traffic lights 3630A and 3630B, and their states, based on the analysis of the first image (and/or the second image)…map information may include information that specifies a spatial relationship between the first traffic light and the second traffic light. For example, the map information may include the positions of the first and second traffic lights (e.g., GPS coordinates, a position of a traffic light relative to the other traffic light, positions relative to a boundary of an intersection associated with the traffic lights)”, para. 0589, see also para. 0580).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Ozog in view of McGill with the teachings of Hochman such that where the identified “objects” (para. 0025, 0027, Ozog) of Ozog in view of McGill have multiple possible states, the identifying a “state of the traffic light” (para. 0577) based on “a spatial relationship between the first traffic light and the second traffic light” (para. 0589), as taught by Hochman. The motivation for doing so would be to “take other information into account when determining a confirmed state of a traffic light” (para. 0589), as taught by Hochman. 

Regarding claims 17 and 20, Ozog further teaches wherein the at least one control system comprises at least one of an on-vehicle navigation system or an on-vehicle object detection system of the vehicle (“Autonomous and semi-autonomous vehicles are mounted with…global positioning systems”, para. 0003).

Regarding claim 18, Ozog further teaches wherein the processor is configured to: 
transmit, to a remote vehicle support system (“FIG. 1 shows a schematic diagram of a map information management system according to one exemplary embodiment. In FIG. 1, a server 100, providing a map service”, para. 0016, “mobile device 104 represents one or more mobile devices connected to the server 100 via the network 102 to upload the data inputs and/or update and present map information to the user 106 of the mobile device 104”, para. 0017), the existing type when one of the intersection is a mapped intersection within an existing map available to the vehicle and the existing type does not match a known traffic flow control device for the intersection, or the intersection is an unmapped intersection within the existing map available to the vehicle (“update map information for objects in the map information when the object's identity is unsure. The system presents users with generated questions which clarify the object identity and are presented safely for the user to answer. This map information is then provided to map service based on a confidence value in the identified object”, para. 0057).






Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog et al. (US 2020/0292322 A1) in view of McGill et al. (US 2021/0125431 A1) further in view of Ferguson et al. (US 2021/0166044 A1), hereafter referred to as Ferguson. 
Regarding claim 7, Ozog in view of McGill do not explicitly teach wherein: 
a detected type of the traffic flow control device comprises a traffic signal;
the traffic signal is at least partially occluded such that the detected state of the traffic signal is below the defined level of detection confidence; and 
determining the at least one of the existing type or the existing state of the traffic control device comprises determining that the existing state of the traffic signal is one of red or green using a state of at least one other vehicle within the intersection obtained by the sensor data.
However, Ferguson teaches use of relationship between activities of different traffic signals in a network to improve traffic signal state estimation, comprising:
a detected type of the traffic flow control device comprises a traffic signal (“Based on information from the one or more sensors, a traffic signal may be detected”, para. 0025, Fig. 2);
the traffic signal is at least partially occluded such that a detected state of the traffic signal is below a defined level of detection confidence (“FIGS. 2A-2C are example conceptual illustrations of determining a state of a traffic signal. For example, FIGS. 2A-2C illustrate a top view of a vehicle 200 and two perspective views from a position of the vehicle 200. In some examples, the vehicle 200 may scan a target area to determine information associated with a state of a traffic signal”, para. 0046, “As shown in FIG. 2C, an image of an area 204C may also be obstructed by physical objects. For example, a tree limb may obstruct a portion of a traffic signal in an image of the area 204C…In some instances, a high uncertainty may be determined for instances in which an object is obstructing a view of the traffic signal”, para. 0049); and 
determining at least one of an existing type or an existing state of the traffic control device comprises determining that the existing state of the traffic signal is one of red or green using a state of at least one other vehicle within the intersection obtained by the sensor data (“At block 106, the method 100 includes determining, using the computing device, an estimate of a state of the upcoming traffic signal based on a relationship between the state of the one or more traffic signals and the state of the upcoming traffic signal. In some cases, a conditional relationship between the state of the upcoming traffic signal and one or more other traffic signals may be known. As a simple example, it may be known that if the cross-traffic traffic signal at an intersection is green, the state of the upcoming traffic signal is red”, para. 0037).
All the components are known in Ozog in view of McGill and in Ferguson. Both teach detecting a traffic flow control device using sensor data (see para. 0025 of Ozog and para. 0025 Ferguson). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog in view of McGill with the teachings of Ferguson by determining the state of the “signage (e.g., speed limits, stop signs, yields, etc.)” (para. 0025, Ozog) of Ozog in view of McGill if the “signage” comprised a “traffic signal” (Fig. 2), as taught by Ferguson. This would require a simple substitution of the “traffic signal” of Ferguson for the “signage” of Ozog in view of McGill. Futher, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ozog in view of McGill with the teachings of Ferguson by determining an existing type of the “signage” using the “cross-traffic traffic signal” (para. 0037), as taught by Ferguson. The motivation for doing so would be to determine “an estimate of the state of the traffic intersection” if the traffic sign is occluded “based on states of other traffic signals” to continue controlling the vehicle, as taught by Ferguson (para. 0050, Fig. 3).
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666